Case 18-32135-SLM                   Doc 78         Filed 02/23/21 Entered 02/23/21 13:59:46                                   Desc Main
                                                  Document      Page 1 of 3


B 2100A (Form 2100A) (12/15)



                         UNITED STATES BANKRUPTCY COURT
                                                  District
                                            __________     of NewOf
                                                        District  Jersey
                                                                    __________

In re ________________________________,
      Clodomir, Gilberte                                                                          Case No. ________________
                                                                                                            18-32135




                    TRANSFER OF CLAIM OTHER THAN FOR SECURITY
A CLAIM HAS BEEN FILED IN THIS CASE or deemed filed under 11 U.S.C. § 1111(a). Transferee
hereby gives evidence and notice pursuant to Rule 3001(e)(2), Fed. R. Bankr. P., of the transfer, other
than for security, of the claim referenced in this evidence and notice.



  HAM Fund III LP
______________________________________                                       Carisbrook Asset Holding Trust
                                                                            ____________________________________
          Name of Transferee                                                           Name of Transferor

Name and Address where notices to transferee                                Court Claim # (if known):      1
should be sent:                                                             Amount of Claim:      $325,873.08
BSI Financial Services                                                      Date Claim Filed:      01/08/2019
1425 Greenway Dr. Suite 400
Irving, TX 75038
Phone: ______________________________                                       Phone:
Last Four Digits of Acct #: ______________
                                 3454                                       Last Four Digits of Acct. #: __________
                                                                                                             5846

Name and Address where transferee payments
should be sent (if different from above):
BSI Financial Services
314 S. Franklin St. PO BOX 517
Titusville, PA 16354
Phone:
Last Four Digits of Acct #:                  3454



I declare under penalty of perjury that the information provided in this notice is true and correct to the
best of my knowledge and belief.

      /s/ Elizabeth K. Holdren
By:__________________________________                                                02/23/2021
                                                                            Date:____________________________
        Transferee/Transferee’s Agent


Penalty for making a false statement: Fine of up to $500,000 or imprisonment for up to 5 years, or both. 18 U.S.C. §§ 152 & 3571.




Reset                                                                                           Save As...                          Print
Case 18-32135-SLM             Doc 78       Filed 02/23/21 Entered 02/23/21 13:59:46        Desc Main
                                          Document      Page 2 of 3




 UNITED STATES BANKRUPTCY COURT
 DISTRICT OF NEW JERSEY
 Caption in compliance with D.N.J. LBR 9004-1(b)

 HILL WALLACK LLP
 Elizabeth K. Holdren, Esq.
 21 Roszel Road
 P.O. Box 5226
 Princeton, NJ 08543
 Phone: 609-924-0808
 Email: eholdren@hillwallack.com
 Attorneys for Ham Fund III, LP through servicer
 BSI Financial Services
 In Re:                                                      Case No.: 18-32135 (SLM)

   Gilberte Clodomir                                         Chapter: 13

                            Debtor.                         Judge: Stacey L. Meisel, U.S.B.J.

                                      CERTIFICATION OF SERVICE

    1. I, Sean Bolduc:

          represent the __________________________ in the above-captioned matter.

          am the secretary/paralegal for Hill Wallack LLP, who represents the Creditor in the

                above captioned matter.

          am the _________________ in the above case and am representing myself.

    2.   On February 23, 2021, I sent a copy of the following pleadings and/or documents to the
         parties listed in the chart below:




         I hereby certify under penalty of perjury that the above documents were sent using the
mode of service indicated.
                                                           /s/ Sean Bolduc
Dated: February 23, 2021                                             Sean Bolduc




{08617973; 1}
Case 18-32135-SLM               Doc 78       Filed 02/23/21 Entered 02/23/21 13:59:46                           Desc Main
                                            Document      Page 3 of 3




 Name and Address of Party Served Relationship of Party                                    Mode of Service
                                       to the Case

 Gilberte Clodomir                               Debtor                         Hand-delivered
 1633 Van Ness Terrace                                                          Regular mail
 Union, NJ 07083                                                                Certified mail/RR
                                                                                E-mail
                                                                                Notice of Electronic Filing (NEF)
                                                                                Other ______________
                                                                                (as authorized by the court *)

 Bruce W. Radowitz                               Debtor’s Counsel               Hand-delivered
 636 Chestnut Street                                                            Regular mail
 Union, NJ 07083                                                                Certified mail/RR
                                                                                E-mail
                                                                                Notice of Electronic Filing (NEF)
                                                                                Other ______________
                                                                                (as authorized by the court *)

 Marie-Ann Greenberg                             Trustee                        Hand-delivered
 Chapter 13 Standing Trustee                                                    Regular mail
 30 Two Bridges Rd                                                              Certified mail/RR
 Suite 330                                                                      E-mail
 Fairfield, NJ 07004                                                            Notice of Electronic Filing (NEF)
                                                                                Other ______________
                                                                                (as authorized by the court *)

*May account for service by fax or other means as authorized by the court through the issuance of an Order Shortening Time.




{08617973; 1}
